Citation Nr: 1244183	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-33 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 3, 2007 for the grant of service connection for diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claims for service connection for diabetes mellitus type II and erectile dysfunction, effective August 3, 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran's claim for service connection for diabetes mellitus was restyled to include erectile dysfunction in a June 2010 rating decision.

In a July 2010 statement, the Veteran wrote that he wanted to "appeal all issues on pages 1 and 7 [in the] letter dated June 30, 2010."  A rating decision issued on that date granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned an initial rating.  In addition, a supplemental statement of the case was issued on that date addressing the instant claim and denying service connection for peripheral neuropathy of the bilateral lower extremities.  It is unclear what issues the Veteran was intending to appeal in the July 2010 statement.  This matter is therefore referred to the agency of original jurisdiction (AOJ) for clarification and any appropriate action. 


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO granted service connection for  diabetes mellitus type II, effective August 3, 2007.

2.  The Veteran had filed an informal claim for service connection for diabetes mellitus type II on May 31, 2007; entitlement to service connection arose prior to that date.


CONCLUSION OF LAW

The criteria for an effective date of May 31, 2007, for the grant of service connection for diabetes mellitus type II with erectile dysfunction, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and various VA examination reports.  The Veteran reported in an April 1982 hearing that he received Social Security Administration (SSA) benefits.  Such records are not relevant to the instant appeal as they could not establish an earlier effective date for grant of service connection as they predate the instant matter but two decades.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim.

Applicable Statutes and Regulations

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (Emphasis Added).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R.      § 3.157(b)(2).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 


Earlier Effective Date Claim

The Veteran contends that that the appropriate effective date for the grant of service connection for diabetes mellitus is in 2003, when he was diagnosed with diabetes by his private physician.

An October 2006 VA treatment note indicated that the Veteran had impaired glucose tolerance.  The provider also opined that the Veteran was "going to meet the criteria for the definition of diabetes soon."

On May 31, 2007, VA received the Veteran's private laboratory reports dated in December 2003 and May 2007 which documented elevated glucose levels.  The Veteran wrote that he had been receiving treatment for his diabetes since "before this date" and that this information should be taken into account when looking at his case.

A September 13, 2007 statement submitted by the Veteran indicated that he had already submitted medical evidence from a private physician in support of his claim for diabetes mellitus, type II.  An administrative notation indicated that "P/F 025 Already Est. on 8/3/07."

A September 2007 rating decision indicated that the Veteran's claim for service connection for diabetes mellitus, type II was received on August 3, 2007 and granted service connection on a presumptive basis.  The rating decision stated that the Veteran had submitted a laboratory report and VA treatment note dated August 1, 2003.

While the RO has recognized August 3, 2007 as the date of the Veteran's claim, his May 31, 2007 communication included information as to his diabetes mellitus and his contention that the disability was related to service.  Given VA's duty to liberally construe a Veteran's communications in order to maximize benefits, the Board finds that the May 31, 2007 communication met the requirements for an informal claim for service connection.

The December 2003 laboratory report demonstrated that the Veteran had elevated glucose levels and hence could service to establish a grant of service connection for diabetes mellitus on a presumptive basis.  As such, entitlement to service connection had arisen prior to the May 31, 2007 claim.  It follows, therefore, that the correct effective date of service connection is May 31, 2007, when his first informal claim was received.  See 38 C.F.R. § 3.157.

In addition, and to the extent that the Veteran has alleged that an earlier effective date is warranted as he has suffered from diabetes mellitus for many years, an effective date earlier than May 31, 2007 is also not warranted.  An effective date for the grant of service connection is the date of claim or that date that entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, the informal claim for service connection for diabetes mellitus was received by VA on May 31, 2007. 

In light of the foregoing, the Board finds that on May 31, 2007, when he filed his initial informal claim, the Veteran had diabetes mellitus which was related to active service.  An earlier effective date of May 31, 2007 is therefore warranted.  The benefit-of-the-doubt rule has been considered in rendering this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to an effective date of May 31, 2007 for the grant of service connection for diabetes mellitus type II with erectile dysfunction is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


